Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 1 of 11 Page ID #:69




                        EXHIBIT J
                Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 2 of 11 Page ID #:70

Electronically FILED by Superior Court of California, County of Los Angeles on 08/07/2020 11:19 AM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Tang,Deputy Clerk




           1       Kate E. Juvinall [Bar No. 315659]
                   kate.juvinall@huschblackwell.com
           2       HUSCH BLACKWELL LLP
                   4801 Main Street, Suite 1000
           3       Kansas City, MO 64112-2551
                   Telephone: (816) 983-8000
           4       Facsimile: (816) 983-8080
           5       Attorneys for Defendant Splash
           6       News and Picture Agency, LLC

           7

           8
                                                          SUPERIOR COURT OF CALIFORNIA
                                                             COUNTY OF LOS ANGELES
           9
                   ESMERALDA SERVIN,                                                      Case No.: 20STCV23024
         10
                                                       Plaintiff,
         11                                                                               DEFENDANT SPLASH NEWS AND
                   v.                                                                     PICTURE AGENCY, LLC’S ANSWER TO
         12                                                                               PLAINTIFF’S COMPLAINT
         13        SPLASH NEWS AND PICTURE
                   AGENCY, LLC, RCAPITAL            Complaint Filed: June 18, 2020
         14        PARTNERS LLP, and DOES 1 through Trial Date: None Set
         15        50, Inclusive,

         16                                          Defendants.
         17

         18
         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                                                             1                            ANSWER TO COMPLAINT
                   DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 3 of 11 Page ID #:71




 1             Defendant Splash News and Picture Agency, LLC (“Splash”) answers the

 2    Complaint of Plaintiff Esmeralda Servin (“Servin”) and asserts its affirmative and other

 3    defenses as follows:

 4                               GENERAL DENIAL OF ALLEGATIONS

 5              In accordance with the Code of Civil Procedure § 431.30(d), Splash generally

 6     denies each and every allegation of Servin’s Complaint as to each purported cause of

 7     action therein, and, without limitation on the generality of the foregoing, denies that

 8     Servin has been damaged in any amount, or at all, by reason of any act or omission of

 9     Splash and further denies that Servin is entitled to any of the relief sought in the

10     Complaint.

11                               AFFIRMATIVE AND OTHER DEFENSES

12              Splash sets forth its affirmative defenses below. Unless otherwise stated, each

13     affirmative defense is asserted as to each and every cause of action asserted against

14     Splash. By setting forth these affirmative defenses, Splash does not assume the burden

15     of proving any fact, issue, or element of a cause of action where such burden properly

16     belongs to Servin. Nothing stated is intended or shall be construed as an

17     acknowledgment that any particular issue or subject matter is relevant to Servin’s

18     allegations. Splash reserves the right to assert such other defenses as continuing

19     investigation and discovery may disclose.

20                                   FIRST AFFIRMATIVE DEFENSE

21                                         (Failure to State a Claim)

22              1.         Servin’s Complaint, and each purported cause of action alleged, fails to

23     state facts sufficient to constitute a cause of action against Splash upon which relief

24     can be granted. See Cal. Civ. Proc. Code section 430.80 (indicating defense of failure

25     to state a claim may be raised by demurrer or answer).

26     ///

27     ///

28     ///
                                                        2                 ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 4 of 11 Page ID #:72




 1                                 SECOND AFFIRMATIVE DEFENSE

 2                                         (Statute of Limitations)

 3              2.         Servin’s Complaint, and each purported cause of action alleged, is

 4     barred, in whole or in part, by the applicable statutes of limitation, including but not

 5     limited to California Code of Civil Procedure §§ 335, 335.1, 336, 337, 338, 339, 340,

 6     340.5, 340.9, 343, 344 and 474, and Government Code §§ 12960 and 12965.

 7                                  THIRD AFFIRMATIVE DEFENSE

 8                                       (Compliance with the Law)

 9              3.         Servin’s Complaint, and each purported cause of action alleged, is

10     barred because Splash and its agents at all times complied and or substantially

11     complied with all applicable statutes, regulations, law, and/or interpretive guidance,

12     including but not limited to, the Fair Employment and Housing Act (the “FEHA”), the

13     California Labor Code (“Labor Code”), or any other law with respect to matters

14     alleged in Servin’s Complaint.

15                                  FOURTH AFFIRMATIVE DEFENSE

16                                               (Good Faith)

17             4.        Servin’s Complaint, and each purported cause of action alleged, is barred

18    because Splash at all times acted in good faith and had reasonable grounds for believing

19    that its conduct did not violate the FEHA, the Labor Code, or any other law with respect

20    to matters alleged in Servin’s Complaint.

21                                   FIFTH AFFIRMATIVE DEFENSE

22                              (Failure to Satisfy Jurisdictional Prerequisites)

23             5.        Servin’s Complaint, and each purported cause of action alleged, is barred to

24    the extent Servin failed to satisfy relevant jurisdictional prerequisites.

25                                   SIXTH AFFIRMATIVE DEFENSE

26                                                 (Estoppel)

27             6.        Servin’s Complaint, and each purported cause of action alleged, is barred

28    by the doctrine of estoppel.
                                                        3                 ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 5 of 11 Page ID #:73




 1                                SEVENTH AFFIRMATIVE DEFENSE

 2                                                 (Laches)

 3              7.         Servin’s Complaint is barred, in whole or in part, by the doctrine of

 4    laches.

 5                                 EIGHTH AFFIRMATIVE DEFENSE

 6                                          (Release and Waiver)

 7              8.       Servin’s Complaint is barred, in whole or in part, by the doctrine of release

 8    and waiver.

 9                                  NINTH AFFIRMATIVE DEFENSE

10                                             (Unclean Hands)

11              9.       Servin’s Complaint is barred, in whole or in part, by the doctrine of unclean

12    hands.

13                                  TENTH AFFIRMATIVE DEFENSE

14                                        (After Acquired Evidence)

15              10.      Splash is informed and believes and thereon alleges that a reasonable

16    opportunity for investigation and discovery will reveal that Servin’s Complaint is barred

17    by the doctrine of after-acquired evidence, or the doctrine of after-acquired evidence

18    limits and reduces Servin’s alleged damages.

19                                ELEVENTH AFFIRMATIVE DEFENSE

20                                      (Exceeds Scope of the Charge)

21              11.      Servin’s causes of action are barred in whole, or in part, to the extent that

22    the FEHA claims alleged in the Complaint exceed the scope of Servin’s alleged Charge

23    of Discrimination.

24                                TWELFTH AFFIRMATIVE DEFENSE

25                              (Failure to Exhaust Administrative Remedies)

26              12.      Servin’s causes of action are barred in whole, or in part, to the extent that

27    Servin failed to exhaust her administrative remedies as to the FEHA claims, the

28    allegations in the Complaint fall outside the scope of any administrative charges Servin
                                                        4                 ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 6 of 11 Page ID #:74




 1    filed, and/or Servin otherwise failed to comply with the statutory prerequisites to the

 2    bringing of this action under California Government Code §12900 et seq.

 3                              THIRTEENTH AFFIRMATIVE DEFENSE

 4                               (Legitimate Non-Discriminatory Reasons)

 5             13.       Servin’s causes of action are barred in whole, or in part, because Splash’s

 6    actions with respect to Servin were non-discriminatory, non-retaliatory, and non-

 7    pretextual; were based on legitimate reasons and carried out in the good-faith exercise of

 8    Splash’s reasonable business judgment; were not based on Servin’s alleged complaints or

 9    any rights and/or any protected status of Servin; and were carried out or would have been

10    carried out regardless of Servin’s protected status.

11                              FOURTEENTH AFFIRMATIVE DEFENSE

12                                            (Lawful Conduct)

13             14.       Servin’s causes of action are barred in whole, or in part, because Splash’s

14    conduct toward Servin was lawful, privileged, reasonable, justified, and in good faith.

15                      FIFTEENTH SEPARATE AND ADDITIONAL DEFENSE

16                                  (No Prima Facie Case of Harassment)

17             15.       Servin’s causes of action are barred in whole, or in part, because Servin has

18    not (and cannot) set forth sufficient facts to prove (and cannot prove) essential elements

19    of a claim for sexual harassment against Splash, including, but not limited to, unwelcome

20    conduct, severity and/or pervasiveness, and resulting job detriment.

21                      SIXTEENTH SEPARATE AND ADDITIONAL DEFENSE

22                              (No Prima Facie Case of Sex Discrimination)

23             16.       Servin’s causes of action are barred in whole, or in part, because Servin has

24    not (and cannot) set forth sufficient facts to prove (and cannot prove) essential elements

25    of a claim for sex discrimination against Splash, including, but not limited to, that she

26    was meeting Splash’s legitimate job expectations and causation.

27    ///

28    ///
                                                        5                 ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 7 of 11 Page ID #:75




 1                   SEVENTEENTH SEPARATE AND ADDITIONAL DEFENSE

 2                                  (No Prima Facie Case of Retaliation)

 3             17.       Servin’s causes of action are barred in whole, or in part, because Servin

 4    cannot establish a prima facie case of unlawful retaliation, including, but not limited to

 5    the essential element of engaging in protected activity and causation.

 6                    EIGHTEENTH SEPARATE AND ADDITIONAL DEFENSE

 7                               (Barred by Workers’ Compensation Act)

 8             18.       Any and all claims in the Complaint based in whole or in part upon any

 9    alleged physical or emotional injury or distress are barred because Servin has waived any

10    recovery for alleged physical or emotional injury or distress, to the extent that Servin has

11    failed to pursue and exhaust her remedies, if any, under the California Workers’

12    Compensation Act. Cal. Lab. Code § 3600 et seq.

13                    NINETEENTH SEPARATE AND ADDITIONAL DEFENSE

14                               (Insufficient Facts for Punitive Damages)

15             19.       Servin’s Complaint fails to state facts sufficient to recover punitive

16    damages under California Code of Civil Procedure §3294 and §3295.

17                              TWENTIETH AFFIRMATIVE DEFENSE

18                                          (Lack of Causation)

19             20.       The Complaint as a whole, and each purported claim for relief alleged, is

20    barred because any injury to Servin, the existence of which Splash specifically denies,

21    was not proximately caused by Splash and was caused by Servin and/or by third parties

22    over whom Splash had no control or who were acting outside the course and scope of

23    their employment with Splash, and who were not acting in furtherance of Splash’s

24    business. Consequently, Splash is not liable for the alleged conduct.

25    ///

26    ///

27    ///

28    ///
                                                      6                 ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 8 of 11 Page ID #:76




 1                               TWENTY-FIRST AFFIRMATIVE DEFENSE

 2                                     (Not Reasonably Foreseeable)

 3             21.       The Complaint as a whole, and each purported claim for relief alleged, is

 4    barred because any alleged harm Servin suffered, the existence of which harm Splash

 5    specifically denies, was not reasonably foreseeable.

 6                              TWENTY-SECOND AFFIRMATIVE DEFENSE

 7                                     (Failure to Mitigate Damages)

 8             22.       The Complaint as a whole, and each purported claim for relief alleged, is

 9    barred to the extent that Servin has failed to mitigate his claimed damages, the existence

10    of which damages is specifically denied, to theat extent that: (1) Servin’s claimed

11    damages could have been avoided (i.e., suitable positions for which Servin was qualified

12    were available); and (2) Servin failed to use reasonable diligence and care in seeking

13    and/or accepting such a position.

14                              TWENTY-THIRD AFFIRMATIVE DEFENSE

15                                           (Reasonable Care)

16             23.       Servin’s causes of action are barred in whole, or in part, because Splash

17    exercised reasonable care to prevent and correct promptly any alleged discriminatory,

18    harassing, and/or retaliatory conduct, if any.

19                              TWENTY-FOURTH AFFIRMATIVE DEFENSE

20                                     (Anti-Discrimination Policies)

21             24.       Servin’s causes of action are barred in whole, or in part, because ofis

22    promulgated and disseminated appropriate company policies and practices prohibiting

23    retaliation, harassment, and discrimination, which provide employees measures through

24    which to report suspected violations.

25                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

26                                                (Set-Off)

27             25.       To the extent Servin recovers any damages based on her claims against

28    Splash, the existence of which damages Splash specifically denies, Splash is entitled to a
                                                       7                ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 9 of 11 Page ID #:77




 1    set-off or credit for (1) the amount of Servin’s actual interim earnings, benefits, or other

 2    receipts; and (2) the amounts that Splash could have earned with reasonable efforts, the

 3    propriety of which award Splash specifically denies.

 4                               TWENTY-SIXTH AFFIRMATIVE DEFENSE

 5                                          (No Willful Conduct)

 6             26.       To the extent Servin establishes that Splash violated her rights, which

 7    Splash specifically denies, Splash did not act willfully.

 8                              TWENTY-SEVENTH AFFIRMATIVE DEFENSE

 9                                        (Attorneys’ Fees Barred)

10             27.       Servin’s claim for attorneys’ fees is barred by the provisions of California

11    Code of Civil Procedure §1021.

12                              TWENTY-EIGHTH AFFIRMATIVE DEFENSE

13                                    (No Action by Managing Agent)

14             28.       Servin’s causes of action are barred in whole, or in part, because Servin

15    cannot show that the actions alleged in the Complaint against Splash were engaged in by

16    a “managing agent” as required by Civil Code section 3294(b) and defined by White v.

17    Ultramar, as a corporate employee who exercise substantial independent authority and

18    judgment in its corporate decision-making so that its decisions ultimately determine

19    corporate policy or were ratified by Splash.

20                               TWENTY-NINTH AFFIRMATIVE DEFENSE

21                                       (Penalties Unconstitutional)

22             29.       The Complaint, and each purported cause of action alleged, fails to state

23    facts sufficient to constitute a cause of action for punitive damages, in that, inter alia,

24    each claim for punitive damages violates the due process clauses of the Fifth and

25    Fourteenth Amendments of the United States Constitution, as well as the California

26    Constitution and related California statutory and common law because, among other

27    reasons, the amount of such damages is disproportionate to the wrong alleged and the

28    actual damages sought, and because neither statutory law, common law, nor the Code of
                                                       8                  ANSWER TO COMPLAINT
      DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 10 of 11 Page ID #:78




 1     Civil Procedure affords Splash adequate procedural safeguards in light of the potential

 2     punishment at stake.

 3                                THIRTIETH AFFIRMATIVE DEFENSE

 4                                 (Punitive Damages Must be Reasonable)

 5              30.       If Servin produces clear and convincing evidence against Splash sufficient

 6     to satisfy the requirements for punitive damages under California Civil Code, Section

 7     3294, any punitive damages awarded must be reasonable under the standards in United

 8     States Supreme Court in BMW of North America, Inc. v. Ira Gore, Jr.: (1) the degree of

 9     reprehensibility of the alleged conduct; (2) the actual harm inflicted on Servin; and (3)

10     the civil or criminal penalties that could be imposed for comparable misconduct.

11                                      RESERVATION OF RIGHTS

12              Splash is currently without knowledge and information sufficient to form a belief

13     as to whether it may have additional, as yet unstated, defenses available. Splash reserves

14     the right to assert additional defenses, including affirmative defenses, if appropriate.

15                                          PRAYER FOR RELIEF

16              WHEREFORE, Splash prays for the following relief:

17              A.        That Servin take nothing by this action;

18              B.        That the Court award to Splash reasonable costs and attorneys’ fees,

19     together with interest, including pre-judgment interest thereon; and

20              C.        That the Court grant Splash such other and further relief as may be deemed

21     just and appropriate.

22     DATED: August 7, 2020.

23                                                       By: /s/ Kate E. Juvinall
                                                            KATE E. JUVINALL
24

25                                                           Attorneys for Defendant Splash News
                                                             and Picture Agency, LLC
26

27

28
                                                         9                ANSWER TO COMPLAINT
       DocID: 4817-0302-9446.1
     Case 2:20-cv-07131 Document 1-10 Filed 08/07/20 Page 11 of 11 Page ID #:79



                                         PROOF OF SERVICE
 1
             At the time of service, I was over 18 years of age and not a party to this action. I
 2     am employed in the County of Jackson, State of Missouri. My business address is 4801
       Main Street, Suite 1000, Kansas City, MO 64112.
 3
            On August 7, 2020, I served true copies of the following document(s) described as
 4     DEFENDANT SPLASH NEWS AND PICTURE AGENCY, LLC’S ANSWER TO
       PLAINTIFF’S COMPLAINT on the interested parties in this action as follows:
 5
                Joseph M. Lovretovich (SBN 73403)
 6              Eric M. Gruzen (SBN 222448)
 7              Christina R. Manalo (SBN 297718)
                JML Law, APLC
 8              5855 Topanga Canyon Blvd., Suite 300
                Woodland Hills, CA 91367
 9
                Attorneys for Plaintiff
10

11            BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed
       to the persons at the addresses listed in the Service List and placed the envelope for
12     collection and mailing, following our ordinary business practices. I am readily familiar
       with the practice of Husch Blackwell LLP for collecting and processing correspondence
13     for mailing. On the same day that correspondence is placed for collection and mailing, it
       is deposited in the ordinary course of business with the United States Postal Service, in a
14     sealed envelope with postage fully prepaid. I am a resident or employed in the county
       where the mailing occurred. The envelope was placed in the mail in Kansas City,
15     Missouri.

16            I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
17
                Dated: August 7, 2020.
18
19
                                                    /s/ Kate E. Juvinall
20                                                  Kate Juvinall
21

22

23

24

25

26

27

28
                                                    10                 ANSWER TO COMPLAINT
       DocID: 4817-0302-9446.1
